1 F.3d 1231NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
George K. RAUH, etc., Plaintiff, Appellant,v.Robert DANIELS, etc., Defendant, Appellee.
No. 93-1634.
United States Court of Appeals,First Circuit.
August 11, 1993

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW HAMPSHIRE
George K. Rauh on brief pro se.
John C. Boeckeler and Roussos, Hage & Hodes on Memorandum of Law in Support of Motion for Summary Dismissal of Appeal, for appellee.
D.N.H.
AFFIRMED.
Before Cyr, Boudin and Stahl, Circuit Judges.
Per Curiam.


1
The judgment of dismissal is affirmed substantially for the reasons stated by the magistrate judge and district court.


2
Affirmed.